Citation Nr: 0606354	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, prior to June 2, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, from June 2, 2004.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling, to include a 
separate evaluation for each ear.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that increased the evaluation assigned for the 
veteran's service-connected bilateral hearing loss from 
noncompensable to 10 percent, effective November 14, 2002.  
The veteran continued to disagree with the assigned rating.  
In October 2004, a Decision Review Officer assigned a 20 
percent evaluation for bilateral hearing loss, effective June 
2, 2004.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
(2005), that reversed a decision of the Board which concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  The United 
States Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.



FINDINGS OF FACT

1.  Prior to June 2, 2004, the veteran had Level XI hearing 
in the right ear, and Level V hearing in the left ear.

2.  From June 2, 2004, the veteran has Level XI hearing in 
the right ear, and Level V hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for bilateral 
hearing loss, prior to June 2, 2004, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86(b), 
Diagnostic Code 6100 (2005).

2.  The criteria for a 40 percent rating for bilateral 
hearing loss, effective June 2, 2004, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86(b), 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2003 letter 
from the RO to the appellant.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  As the VCAA letter was issued 
prior to the June 2003 initial adjudication of the claim, its 
timing is consistent with the holding in Pelegrini.

Duty to assist

With regard to the duty to assist, the record contains an 
article on hearing loss, and private and VA medical records, 
including the reports of VA examinations.  The appellant has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.



Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, the degree of disability for bilateral 
service-connected defective hearing is ascertained by the 
application of the rating schedule which establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for pronounced deafness).  
Codes 6100 through 6110.

Table VIa is used when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2005).  38 C.F.R. § 4.85(c) (2005).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The veteran asserts that a rating in excess of 10 percent is 
warranted prior to June 2, 2004, and that a higher rating is 
warranted currently.  The Board has reviewed the results of 
the audiometric tests conducted by the VA in November 2002, 
May 2003 and June 2004.  The results of these tests require 
the application of Table VIa for each ear pursuant to 
38 C.F.R. § 4.86(b).  Initially, the Board notes that the 
veteran had no response in his right ear at either 3,000 or 
4,000 Hertz on the May 2003 VA examination.  This results in 
Level XI hearing in the right ear.  He has Level V hearing in 
the left ear.  These results correspond to a 40 percent 
evaluation.  

The audiometric results of the June 2004 examination are 
essentially consistent with those of the earlier testing.  
Indeed, it is noted that the audiologist specifically stated 
that the results in 2004 were no different from those 
obtained in May 2003.  The test findings demonstrated that 
the veteran has Level XI hearing in the right ear, and Level 
V hearing in the left ear.  The Board observes that the 
hearing threshold level at 4,000 Hertz in the left ear was 
recorded as 75+.  Inasmuch as the hearing threshold level at 
both 3,000 and 4,000 Hertz in the right ear was recorded at 
105+, it is apparent that there was a typographical error for 
the left ear reading, and it is assumed to have been 75.  
This is supported by the fact that the results are nearly 
identical to those recorded at the time of the May 2003 VA 
audiometric test.  Again, the test findings show that the 
veteran had Level XI hearing in the right ear, and Level V 
hearing in the left ear.  These results correspond to a 40 
percent evaluation for bilateral hearing loss.  The 
audiometric test results provide no basis for an even higher 
rating.  


ORDER

A rating of 40 percent for bilateral hearing loss, prior to 
June 2, 2004, is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

A rating of 40 percent for bilateral hearing loss, from June 
2, 2004, is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


